El Juez Asociado Sb. Wole,
emitió la opinión del tribunal.
La opinión de la corte expresa en efecto que la demanda se dirigió contra un número de demandados de los cuales todos estaban en rebeldía excepto la Santa Isabel Sugar Company; que hubo un juicio en el cual fu'é admitida la identidad de la finca que se pretendía reivindicar; que no se presentó evidencia alguna respecto a los frutos o produc-tos y la corte encontró que los demandantes dejaron de pro-bar que eran ellos los únicos y universales herederos de Bal-bina Torres y Negrón. Ella era la dueña reconocida de la finca objeto de este pleito. La corte continuó diciendo que si bien los demandantes presentaron varias certificaciones del registro civil, no probaron todos los extremos necesarios para establecer una declaratoria de herederos. Asimismo declaró probado la corte que no procedía la acción reivindicatoría sin establecerse previamente la de nulidad de títulos. La de-mandada alegaba su derecho por virtud de una serie de com-praventas cuyo primer eslabón fué una escritura de venta que surgió de una falta de pago de contribuciones. Los ape-lados no comparecieron ante esta corte y no presentaron alegato.
Ahora bien, aunque convenimos con la corte inferior en que los demandantes no cumplieron con los requisitos de una declaratoria de herederos, varias veces hemos dicho que en pleitos contenciosos no es necesario tal cumplimiento. Morales v. Landrau, 15 D. P. R. 782; Soriano v. Rexach, 23 D. P. R. 573. Es suficiente con que los demandantes prue-ben que son ellos los herederos, pues cualquiera que reclame *911por virtud de un testamento podría alegarlo en el juicio. Prima facie los herederos suceden al difunto por el hecho solo de su muerte en todos los derechos y obligaciones. Có-digo Civil, artículo 669.
En este caso, sin embargo, un examen de los autos revela que sólo tres hijos probaron claramente que ellos eran here-deros, pero estos tres por sí tenían ciertos derechos y tal vez podría hasta considerárseles que representan la sucesión. La prueba no muestra claramente quiénes eran los herede-ros, o que las personas designadas en la demanda eran todos los herederos.
También convenimos con los apelantes en que no estaban ellos obligados a pedir la cancelación del alegado título que quedaba al demandado. Ellos probaron un título inscrito en su causante. El título original alegado era una venta por contribuciones. El comprador obtuvo después un expediente de dominio. Balbina Torres había fallecido a la fecha de la alegada venta por contribuciones y ninguna notificación de los procedimientos, de los cuales la' escritura de venta por falta' de pago de las contribuciones, o el título de dominio surgió, ni siquiera se hizo a los herederos de ella. Por tanto el título por falta de pago de las contribuciones era entera-mente nulo y el derecho de los demandantes en manera al-guna dependía de la cancelación o nulidad de dicho título por contribuciones. Artículo 342 del Código Político; Agostino v. Philippi, 16 D. P. R. 663; Oliver v. Oliver, 23 D. P. R. 181.
Dicen también los apelantes que los demandados no pue-den fundarse en la defensa de ser terceros porque esa de-fensa no fué alegada. Asimismo, puesto que el título de los demandantes había sido inscrito previamente el artículo 34 de la Ley Hipotecaria no favorecería a la demandada. Convenimos con los apelantes en ambas proposiciones.
Siendo de opinión de que por lo menos tres de los hijos ofre-cieron prueba tendente a demostrar que eran ellos herederos *912forzosos de Balbina Torres la sentencia debe revocarse y el caso devolverse para que se presente prueba supletoria en cuanto a los otros herederos, y demás procedimientos que no sean incompatibles con esta opinión.

Revocada la sentencia apelada y devuelto el caso para ulteriores procedimientos.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.